11TH COURT OF APPEALS
                                EASTLAND, TEXAS
                                    JUDGMENT

Janet Biereg,                             * From the County Court
                                            of Howard County,
                                            Trial Court No. C-6212.

Vs. No. 11-22-00074-CV                    * May 19, 2022

Laurel Hernandez,                         * Per Curiam Memorandum Opinion
                                            (Panel consists of: Bailey, C.J.,
                                            Trotter, J., and Williams, J.)

     This court has considered Appellant’s motion to dismiss this appeal and
concludes that the motion should be granted. Therefore, in accordance with this
court’s opinion, the appeal is dismissed. The costs incurred by reason of this
appeal are taxed against Janet Biereg.